Citation Nr: 0937325	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  05-19 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to 
December 1970, to include service in Vietnam from July 1970 
to December 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The Veteran was scheduled for a Travel Board hearing in 
September 2006.  The record reflects that he was properly 
notified for the hearing but failed to appear without 
explanation. He has not requested that the hearing be 
rescheduled. Therefore, his request for such a hearing is 
considered withdrawn.

The Board remanded this claim in January 2008.

The appeal is REMANDED to the RO via the AMC. VA will notify 
the appellant if further action is required.


REMAND

The January 2008 Board remand, in part, directed the RO to 
contact the appropriate authority in order to obtain a copy 
of the Veteran's entire military personnel file; and, 
thereafter, the RO was to undertake all appropriate action to 
verify the Veteran's alleged stressors as mandated by M21-
1MR.

While the RO obtained the Veteran's military personnel file, 
no further action was taken to verify the Veteran's alleged 
stressors.

A review of the claims file reveals May 2003 and July 2004 
statements by the Veteran noting a multitude of alleged 
stressors which occurred on specific dates at Camp Eagle, 
PhuBai, Vietnam.  They are quoted below:

July 15, 1970- Three mortar rounds near 
my position at Camp Eagle, Phu Bai-Hue;

July 18, 1970- One rocket very close;

July 19, 1970- At least ten sniper rounds 
(Five close);

August 1, 1970- Four mortars, one rocket 
near position;

August 12, 1970- Ten sniper rounds at me 
in tower;

August 13, 1970- Sniper wounds private 
first class in tower- he lives?  I cover 
Southeast perimeter 73 to 145 [degrees] 
bunker, wire, tower;

September 9, 1970- Claymore accident 
damages tower;

September 25, 1970- Mortar hits 25 yards 
from my position! Caught in open;

October 1, 1970- Several sniper rounds 
hit tower I am in;

October 5, 1970- 20+ sniper rounds 
estimate three shooter[s] [event] lasts 
fifteen minutes;

November 1, 1970- Small arms fire hit 
hut;

November 11, 1970- See enemy North 
Vietnamese Army soldier shoot at me (100 
yards);

December 8, 1970- Five sniper rounds at 
least two aimed at me. I was not 
cautious; and, 

December 10, 1970- Several enemy North 
Vietnamese Army on perimeter as probe 
fire green tracers. 

The Veteran's personnel records establish that he served in 
the Republic of Vietnam from July 1970 to December 1970 with 
the 101st Administration Company of the 101st Airborne 
Division.  His DD 214 (Report of Separation from Active Duty) 
was altered to reflect an award of include the combat 
infantryman's badge.  The Board for the Correction of 
Military Records in January 2006 confirmed that the Veteran 
had not been awarded the combat infantryman's badge.  The 
corrected DD 214 does not include any award which indicates 
that the Veteran served in combat.  

To date, VA has not accepted the assertion that the Veteran 
personally engaged in combat.  Under the Veterans Claims 
Assistance Act of 2000, however, VA is required to seek 
evidence supporting the Veteran's reported stressors or 
advise him of the additional information needed to seek such 
evidence. See Sizemore v. Principi, 18 Vet. App. 264 (2004).  
As the RO has not made sufficient efforts to confirm the 
Veteran's stressors, despite the prior remand instructions, 
the RO/AMC must attempt to so verify them. 38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be advised of any 
additional information that is needed in 
order to request supporting evidence of 
his reported stressors from the United 
States Army and Joint Services Records 
Research Center (JSRRC).

2. A summary of the stressors reported in 
the Veteran's May 2003 and July 2004 
statements, for which there is sufficient 
information to make an inquiry, should be 
prepared.  This summary, a copy of the 
Veteran's DD Forms 214 and 215, and his 
service personnel records should be sent 
to the JSRRC.  The JSRRC should be asked 
to provide any information that might 
corroborate any of the stressors to 
include a copy of the actual Operational 
Report- Lessons Learned submitted by 
Headquarters, 101st Airborne Brigade, for 
the period from June 1 to December 30, 
1970. 

If the RO cannot locate such records, the 
RO must specifically document the 
attempts that were made to locate them, 
and explain in writing why further 
attempts to locate or obtain any 
government records would be futile. The 
RO must then: (a) notify the claimant of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims. The claimant 
must then be given an opportunity to 
respond.

3. Thereafter, the RO/AMC should 
readjudicate the Veteran's claim on 
appeal. If any benefit sought remains 
denied, the RO/AMC should furnish the 
Veteran and his representative with a 
supplemental statement of the case.  The 
supplemental statement of the case should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal. An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).


